Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00261-CV

                                IN THE MATTER OF A.C.

                     From the 436th District Court, Bexar County, Texas
                              Trial Court No. 2018JUV01026
                           Honorable Lisa Jarrett, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED March 25, 2020.


                                              _____________________________
                                              Liza A. Rodriguez, Justice